DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6, 8-13, and 15-20 were previously pending and subject to a Final Office Action having a notification date of November 30, 2020 (“Final Office Action”).  Following the Final Office Action, Applicant filed an RCE on February 27, 2021 amending claims 1, 4, 8, 11, 15 and 18.  Claims 3, 5, 10, 12, 17, and 19 were canceled. 
Claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18 and 20, as recited in the Amendment, are currently pending and subject to the non-final office action below.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 27, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Arguments
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant's remarks, page 10, regarding 35 U.S.C. § 101 Rejection Section, filed February 17, 2021, with respect to the rejections of claims 1-21 under 35 U.S.C. § 101 for being directed to abstract idea without significantly more have been fully considered but they are not persuasive.  The rejections of the rejections of claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18 and 20 under 35 U.S.C. § 101 for being directed to abstract idea without significantly more are being maintained. Please see updated rejections below.
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103  
The arguments are moot in view of the new grounds of rejections set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first encounter participant" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination, this will be construed as “a first encounter participant”.
Claim 1 recites the limitation "the second encounter participant" in line 19.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination, this will be construed as “a second encounter participant”.
Claim 1 recites the limitation "machine vision encounter information" in line 23.  It is unclear if this is the same “machine vision encounter information” claimed in line 5. For purpose of examination, this will be construed as “the machine vision encounter information”.
Claim 1 recites “at least one of audio encounter information obtained via one or more audio sensors and machine vision encounter information obtained via one or more machine vision systems”. The subject matter of the claim does not conform to the disclosure in such a manner in which one of 
Claim 8 recites the limitation "the first encounter participant" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination, this will be construed as “a first encounter participant”.
Claim 8 recites the limitation "the second encounter participant" in line 19.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination, this will be construed as “a second encounter participant”.
Claim 8 recites the limitation "machine vision encounter information" in line 24.  It is unclear if this is the same “machine vision encounter information” claimed in line 6. For purpose of examination, this will be construed as “the machine vision encounter information”.
Claim 8 recites “at least one of audio encounter information obtained via one or more audio sensors and machine vision encounter information obtained via one or more machine vision systems”. The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system being which the Applicant adequately described as the invention. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because the limitations state either audio or video but video includes audio.
Claim 15 recites the limitation "the first encounter participant" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination, this will be construed as “a first encounter participant”.

Claim 15 recites the limitation "machine vision encounter information" in line 23.  It is unclear if this is the same “machine vision encounter information” claimed in line 5. For purpose of examination, this will be construed as “the machine vision encounter information”.
Claim 15 recites “at least one of audio encounter information obtained via one or more audio sensors and machine vision encounter information obtained via one or more machine vision systems”. The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system being which the Applicant adequately described as the invention. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because the limitations state either audio or video but video includes audio.
Claims 2, 4, 6 depend from claim 1 and thus inherent the deficiencies in claim 1.
Claims 9, 11, 13 depend from claim 8 and thus inherent the deficiencies in claim 8.
Claims 16, 18, 20 depend from claim 15 and thus inherent the deficiencies in claim 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18 and 20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-2, 4, 6 are directed to a method (i.e., a process), claims 8-9, 11, 13 are directed to non-transitory computer readable medium (i.e., a manufacture), and claims 15-16, 18 and 20 are directed to a system (i.e., a machine).  Accordingly, claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18 and 20 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 15 includes limitations that recite an abstract idea.  Note that independent claim 15 is the system claim, while claim 1 covers a method claim and claim 8 covers the matching computer readable medium.
Specifically, independent claim 15 recites:
A computing system including a processor and memory configured to perform operations comprising: 
obtaining encounter information of a patient encounter, wherein the encounter information includes at least one of audio encounter information obtained via one or more audio sensors and machine vision encounter information obtained via one or more machine vision systems; 
processing the encounter information to:
associate a first portion of the encounter information with a first patient encounter portion, wherein the first portion of the encounter information includes a first portion of the at least one of audio encounter information obtained via the one or more audio sensors and the machine vision encounter information obtained via the one or more machine vision systems, and wherein the first encounter participant is a medical professional, and 
associate at least a second portion of the encounter information with at least a second patient encounter portion, wherein the second portion of the encounter information includes a second portion of the at least one of audio encounter information obtained via the one or more audio sensors and the machine vision encounter information obtained via the one or more machine vision systems, wherein at least the second encounter participant is a patient; and 
rendering a visual representation of the encounter information obtained via the one or more audio sensors and the machine vision encounter information obtained via the one or more machine vision systems, wherein the visual representation of the encounter information includes machine vision encounter information; 
rendering a first visual representation of the first portion of the encounter information that is temporally-aligned with the visual representation of the encounter information, wherein rendering of the first visual representation is filtered based upon, at least in part, a selection on a user interface displaying the encounter information by a user of the first portion of the at least one of audio encounter information obtained via the one or more audio sensors and the machine vision encounter information obtained via the one or more machine vision systems; and 
rendering at least a second visual representation of the at least the second portion of the encounter information that is temporally-aligned with the visual representation of the encounter information, wherein rendering of the at least the second visual representation is filtered based upon, at least in part, a selection on the user interface displaying the encounter information by the user of the second portion of the at least one of audio encounter information obtained via the one or more audio and the machine vision encounter information obtained via the one or more machine vision systems.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because associating encounter information with people, generating temporally-aligned visual representation of encounter information and filtering encounter information all relates to managing human behavior/interactions between people.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because associating encounter information with people, generating temporally-aligned visual representation of encounter information and filtering encounter information are observations/evaluations/analyses that can be performed in the human mind or with a pen and pencil.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 16, 18 and 20 (similarly for dependent claims 2, 4, 6, and 9, 11, 13) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 16 (similarly to claims 2 and 9), these claims constitute: (a) “certain methods of organizing human activity” because generating encounter transcripts from encounter information and filtering encounter information based on visual representation all relate to managing human behavior/interactions between people.  Furthermore, these limitations constitute (b) “a mental process” because generating encounter transcripts from encounter information and filtering encounter information based on visual representation are observations/evaluations/analyses that can be performed in the human mind or with a pen and pencil.
In relation to claims 18 and 20, these claims merely recite specific kind of encounter information that was obtained. Claim 18 (similarly to claims 4 and 11) recite encounter 
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 15 (similar to claims 1 and 8), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A computing system including a processor and memory configured to perform operations comprising (conventional computer implementation as noted below, see MPEP § 2106.05(f)): 
obtaining encounter information of a patient encounter (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec), wherein the encounter information includes at least one of audio encounter information obtained via one or more audio sensors and machine vision encounter information obtained via one or more machine vision systems (conventional computer implementation as noted below, see MPEP § 2106.05(f)); 
processing the encounter information to:
associate a first portion of the encounter information with a first patient encounter portion, wherein the first portion of the encounter information includes a first portion of the at least one of audio encounter information obtained via the one or more audio sensors (conventional computer implementation as noted below, see MPEP § 2106.05(f)) and the machine vision encounter information obtained via the one or more machine vision systems (conventional computer implementation as noted below, see MPEP § 2106.05(f)), and wherein the first encounter participant is a medical professional, and 
associate at least a second portion of the encounter information with at least a second patient encounter portion, wherein the second portion of the encounter information includes a second portion of the at least one of audio encounter information obtained via the one or more audio sensors (conventional computer implementation as noted below, see MPEP § 2106.05(f)) and the machine vision encounter information obtained via the one or more machine vision systems (conventional computer implementation as noted below, see MPEP § 2106.05(f)), wherein at least the second encounter participant is a patient; and 
rendering a visual representation of the encounter information obtained via the one or more audio sensors (conventional computer implementation as noted below, see MPEP § 2106.05(f)) and the machine vision encounter information obtained via the one or more machine vision systems (conventional computer implementation as noted below, see MPEP § 2106.05(f)), wherein the visual representation of the encounter information includes machine vision encounter information; 
rendering a first visual representation of the first portion of the encounter information that is temporally-aligned with the visual representation of the encounter information, wherein rendering of the first visual representation is filtered based upon, at least in part, a selection on a user interface displaying the encounter information by a user (conventional computer implementation as noted below, see MPEP § 2106.05(f)) of the first portion of the at least one of audio encounter information obtained via the one or more audio sensors (conventional computer implementation as noted below, see MPEP § 2106.05(f)) and the machine vision encounter information obtained via the one or more machine vision systems (conventional computer implementation as noted below, see MPEP § 2106.05(f)); and 
rendering at least a second visual representation of the at least the second portion of the encounter information that is temporally-aligned with the visual representation of the encounter information, wherein rendering of the at least the second visual representation is filtered based upon, at least in part, a selection on the user interface displaying the encounter information by the user (conventional computer implementation as noted below, see MPEP § 2106.05(f)) of the second portion of the at least one of audio encounter information obtained via the one or more audio sensors (conventional computer implementation as noted below, see MPEP § 2106.05(f)) and the machine vision encounter information obtained via the one or more machine vision systems (conventional computer implementation as noted below, see MPEP § 2106.05(f)).
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computer system that includes a processor and memory, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitations, “encounter information includes at least one of audio encounter information obtained via one or more audio sensors and machine vision encounter Id.). 
Regarding the additional limitation “obtaining encounter information of a patient encounter,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Claim 16 (similar to claims 2 and 9) does not have any additional elements.
For claim 18 (similar to claims 4 and 11), regarding the additional limitation “an RGB imaging system; an infrared imaging system; an ultraviolet imaging system; a laser imaging system; an X-ray imaging system; a SONAR imaging system; a RADAR imaging system; and a thermal imaging system” the Examiner submits that this additional limitation amounts to merely using a computer, with a video camera, to gather information to perform the at least one abstract idea (see MPEP § 2106.05(f)).
For claim 20 (similar to claims 6 and 13), regarding the additional limitation “virtual assistant” the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). Regarding the additional limitation “prompt the patient to provide at least a portion of the encounter information during a pre-visit portion of the patient encounter; prompt the patient to provide at least a portion of the encounter information during a post-visit portion of the patient encounter” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

For these reasons, representative independent claim 15 with its dependent claims 16, 18, 20 and analogous independent claim 1 with its dependent claims 2, 4, 6, analogous independent claim 8 with its dependent claims 9, 11, 13 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 15, regarding the additional limitations of the processor and memory, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitations, “encounter information includes at least one of audio encounter information obtained via one or more audio sensors and machine vision encounter information obtained via one or more machine vision systems” and “on a user interface displaying the encounter information by a user”, the Examiner submits that these limitations amount to merely using a Id.). 
Regarding the additional limitation “obtaining encounter information of a patient encounter,” which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
Thus, representative independent claim 15 and analogous independent claims 1 and 8 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claim 16 and analogous dependent claims 2 and 9, there is no additional elements.
In dependent claim 18 and analogous dependent claims 4 and 11, regarding the additional limitation of “an RGB imaging system; an infrared imaging system; an ultraviolet imaging system; a laser imaging system; an X-ray imaging system; a SONAR imaging system; a RADAR imaging system; and a thermal imaging system,” which the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)), the Examiner further submits that these limitations do no more than generally link use of the abstract idea to a particular field of use because they merely specify the type of input sources which does not alter or affect how the abstract idea is performed (see MPEP § 2106.05(e)).
In dependent claim 20 and analogous dependent claims 6 and 13, regarding the additional limitation “virtual assistant” the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). Regarding the additional 
Therefore, claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18 and 20 are ineligible under 35 USC §101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2, 4, 8-9, 11, 15-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0197548 to Palakodety et al. ("Palakodety") in view of U.S. Patent App. Pub. No. 2016/0217807 to Gainsboro ("Gainsboro"). 
Regarding claims 1, 8 and 15, Palakodety discloses:
A computing system (see Fig. 1 and [24], a computing system 100) including a processor (see [41], processor 202) and memory (see [41], memory 206) configured to perform operations comprising: 
obtaining encounter information of a patient encounter (see Fig. 1 and [25], media source 130 provides audio or video data. See [31], transcribing module 115 transcribe audio data from media source into text transcripts. Also see [32], extraction module 117 extracts information from transcribed transcripts to extract information such as patient’s profile information and health history. Also see [13], the invention discloses a system or method in a doctor's office to automatically generate a transcript of a patient encounter. The media source is audio/video data from doctor’s office during a patient encounter), wherein the encounter information includes at least one of audio encounter information obtained via one or more audio sensors (see [12], audio input recorded by microphone) and machine vision encounter information obtained via one or more machine vision systems (see Fig. 1 and [25], media source 130 includes video data such as recordings of movies or other type of videos); 
processing the encounter information to: 
associate a first portion of the encounter information with a first patient encounter portion, wherein the first portion of the encounter information includes a first portion of the at least one of audio encounter information obtained via the one or more audio sensors and machine vision encounter information obtained via one or more machine vision systems, and wherein the first encounter participant is a medical professional (see [30], diarization module 113 use deep neural network to identify speakers from the input media data. Also see [54] and Fig. 3, segmentation module 340 divides audio input into segments and sends to the determination module 350 to determine a speaker for each audio segment. See [56], determination module 350 receives an audio segment from the segmentation module 340 and identifies one or more speakers for the audio segment among all participants to the audio conference or conversation. See [71] and Fig. 5, the diarization module 113 divides 550 audio data into segments and identifies 560 speakers for one or more of the segments. Also see [78] and Fig. 6, determination module 350 determines the speaker of the audio segment as the speaker whose enrollment sample constructs the audio sequence with the highest score. Portions of the encounter information are the segments of audio input when there is speaker speaks. A first patient encounter portion is a first segment of audio input when the patient speaks. They are associated by identifying which speaker from the audio segment speaks. Also see [13], the invention discloses a system or method in a doctor's office to automatically generate a transcript of a patient encounter. See [38], patient-doctor conversations, the encounter participants during a patient encounter is doctor and patient. The first encounter participant is a doctor and second encounter participant is a patient), and 
associate at least a second portion of the encounter information with at least a second patient encounter portion, wherein the second portion of the encounter information includes a second portion of the at least one of audio encounter information obtained via the one or more audio sensors and machine vision encounter information obtained via one or more machine vision systems, wherein at least the second encounter participant is a patient (similarly as above, see [54] and Fig. 3, segmentation module 340 divides audio input into segments and sends to the determination module 350 to determine a speaker for each audio );
encounter information includes machine vision encounter information (see Fig. 1 and [25], media source 130 provides video data).
Palakodety does not explicitly discloses:
rendering a visual representation of the encounter information obtained via the one or more audio sensors; 
rendering a first visual representation of the first portion of the encounter information that is temporally-aligned with the visual representation of the encounter information, 
wherein rendering of the first visual representation is filtered based upon, at least in part, a selection on a user interface displaying the encounter information by a user of the first portion of the at least one of audio encounter information obtained via the one or more audio sensors; and 
rendering at least a second visual representation of the at least the second portion of the encounter information that is temporally-aligned with the visual representation of the encounter information, 
wherein rendering of the at least the second visual representation is filtered based upon, at least in part, a selection on the user interface displaying the encounter information by the user of the second portion of the at least one of audio encounter information obtained via the one or more audio sensors.
However, Gainsboro teaches that it was known in the information transcribing art at the time of filing to include: 
rendering a visual representation of the encounter information obtained via the one or more audio sensors (see [138] and Fig. 10, Fig. 10 is a speaking time graph. The black areas indicate when a participant is speaking. Also see [129], system includes microphone array for recording conversations); 
rendering a first visual representation of the first portion of the encounter information that is temporally-aligned with the visual representation of the encounter information (see Fig. 18 and [145], visual representations of encounter information from encounter participants Tom, Mary, and Bob are temporally-aligned, a time slider 1805 and time pointer 1804 shows the alignment in time. Control 1815, 1816 etc. controls the playback. A first patient encounter portion is a first segment of audio input when the patient speaks. For example, shaded area of Tom is the first patient encounter portion, which represents that Tom was speaking), 
wherein rendering of the first visual representation is filtered based upon, at least in part, a selection on a user interface displaying the encounter information by a user of the first portion of the at least one of audio encounter information obtained via the one or more audio sensors (see Fig. 19 and [88], visual representation of encounter information is shown with 3 speakers represented by 3 different colors. First portion is area shaded in first color to show where John Smith was speaking. ); and 
rendering at least a second visual representation of the at least the second portion of the encounter information that is temporally-aligned with the visual representation of the encounter information (similarly as above, see Fig. 18 and [145], Fig. 18 is a speaking graph with visual representations of encounter information from encounter participants Tom, Mary, and Bob temporally-aligned, a time slider 1805 and time pointer 1804 shows the alignment in time. Control 1815, 1816 etc. controls the playback. A second patient encounter portion is a second segment of audio input when the patient speaks. For example, shaded area of Mary is the second patient encounter portion, which represents that Mary was speaking), 
wherein rendering of the at least the second visual representation is filtered based upon, at least in part, a selection on the user interface displaying the encounter information by the user of the second portion of the at least one of audio encounter information obtained via the one or more audio sensors (see Fig. 19 and [88], visual representation of encounter information is shown with 3 speakers represented by 3 different colors. First portion is area shaded in first color to show where John Smith was speaking. Second portion is area shaded in second color to show where Mary Smith was speaking. Please see the sentence on the bottom of Fig. 19, filtering is done by clicking on the colored area next to the name of the speaker) in order to more rapidly find the portions of the recording that may be of most relevance or interest (see paragraph [18] of Gainsboro).
Therefore, it would have been obvious to one of ordinary skill in the art of information transcribing before the effective filing date of the claimed invention to modify the system of Palakodety to include rendering a visual representation of the encounter information obtained via the one or more audio sensors; rendering a first visual representation of the first portion of the encounter information 
Regarding claims 2, 9 and 16, Palakodety discloses:
obtaining encounter information from a medical professional (see [13], the invention discloses a system or method in a doctor's office to automatically generate a transcript of a patient encounter. Also see Fig. 1 and [25], media source 130 provides audio or video data. The media source is audio/video data from doctor’s office during a patient encounter). 
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0197548 to Palakodety et al. ("Palakodety") in view of U.S. Patent App. Pub. No. 2016/0217807 to Gainsboro ("Gainsboro”) and further in view of U.S. Patent App. Pub. No. 2014/0288968 to Johnson ("Johnson").
Regarding claims 4, 11 and 18, Palakodety does not explicitly discloses:
the one or more machine vision systems includes one or more of: 
an RGB imaging system; an infrared imaging system;
an ultraviolet imaging system; 
a laser imaging system; 
an X-ray imaging system; 
a SONAR imaging system; 
a RADAR imaging system; and 
a thermal imaging system.
However, Johnson teaches that it was known in the medical information documentation art at the time of filing to include: an RGB imaging system (see Fig. 4 and [56], medical procedure captured by video camera 416. Typical video imaging is carried out using RGB, so inherently the video cameras use RGB system) in order to provide complete, temporal, accurate documentation of patient care (see paragraph [6]-[8] of Johnson).
Therefore, it would have been obvious to one of ordinary skill in the art of medical information documentation before the effective filing date of the claimed invention to modify the system of Palakodety in view of Gainsboro to include an RGB imaging system as taught by Johnson in order to provide complete, temporal, accurate documentation of patient care.  
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0197548 to Palakodety et al. ("Palakodety") in view of U.S. Patent App. Pub. No. 2016/0217807 to Gainsboro ("Gainsboro”), and further in view of U.S. Patent App. Pub. No. 2012/0197660 to Prodanovich ("Prodanovich"). 
Regarding claims 6, 13 and 20, Palakodety does not explicitly disclose:
obtaining encounter information includes: 
utilizing a virtual assistant to prompt the patient to provide at least a portion of the encounter information during a pre-visit portion of the patient encounter; and 
utilizing a virtual assistant to prompt the patient to provide at least a portion of the encounter information during a ppst-visit portion of the patient encounter
Prodanovich teaches that it was known in the medical information management art at the time of filing to include: 
utilizing a virtual assistant to prompt the patient to provide at least a portion of the encounter information during a pre-visit portion of the patient encounter (see [156], Patient portal 130 allows new patients to enter necessary information ahead of their first visit. See [164], new patient can fill out information to register and login to use Patient portal. See [234] patient logs in to the Patient portal and fill out the Pre-Visit Questionnaire. See [236], “Upon first sign-in and filling in the General Questionnaire, the new patient is presented with the Pre-Visit Questionnaire in a form of wizard. The new patient is offered to provide the list of complaints (first is Chief Complaint), and HPI for each complaint. Then the system can guide the patient to fill in ROS, and can offer the patient to choose whether he wants full-body exam to be performed. Afterwards, the patient is prompted to answer the set of Medical History questions.”) in order to speed up the process in the Clinic and efficiently streamline patients' visits, documentation and care (see paragraph [6] and [234] of Prodanovich);
utilizing a virtual assistant to prompt the patient to provide at least a portion of the encounter information during a post-visit portion of the patient encounter (see [118], Patient portal 130 allows patients to enter follow up information about the active dermatologic problems diagnosed during previous encounters. “That is, a brief assessment of the established active dermatologic problems is done on the follow-up visits. The assessment usually includes a question whether the active dermatologic problem is better, worse, or the same on the follow-up visit as it was before the treatment was started. The patient portal 130 includes an algorithmically generated questionnaire in order to assess the above.”) in order to speed up the process in the Clinic and communicate information efficiently to facilitate comprehensive and efficient medical attention (see paragraph [7] and [234] of Prodanovich).


Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Tsai et al. (U.S. Patent App. Pub. No. 20120078626) discloses transcribing videos and audios into transcripts with the function of filtering objects in the video or audio.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENGLU WU whose telephone number is (571)270-7465.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/M.W./Examiner, Art Unit 3686   

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686